Order, Supreme Court, New York County (Ira Gammerman, J.), entered March 28, 1996, which, insofar as appealed from, granted defendants’ motion to dismiss plaintiffs causes of action under the Racketeer Influenced and Corrupt Organizations Act ([RICO] 18 USC § 1962 [b], [d]), unanimously affirmed, with costs.
Our affirmance of Supreme Court’s findings in the related case of Keogh v Connolly (235 AD2d 241), that the Grand Street Corporations’ by-laws are authentic and that they authorize the selection of directors by the pastor of St. Mary’s Roman Catholic Church, warrants dismissal of plaintiffs RICO-based causes of action. The allegedly fraudulent statements serving as the predicate acts of wire and mail fraud were not false. In view of the foregoing, it is unnecessary to decide whether the RICO-based causes of action are otherwise deficient.
We have considered plaintiff’s other contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas and Tom, JJ.